Exhibit 10.1

 

VIVUS, Inc.

351 East Evelyn Avenue

Mountain View, CA 94041

 

July 18, 2013

 

First Manhattan Co.

399 Park Avenue

New York, NY 10022

Attn:                    Samuel F. Colin, MD

Neal K. Stearns, Esq.

 

Gentlemen:

 

This letter constitutes the agreement (the “Agreement”) between First Manhattan
Co., a New York limited partnership, on behalf of itself and its affiliated
funds, accounts and entities (collectively, “First Manhattan”), and VIVUS, Inc.,
a Delaware corporation (the “Company”).

 

WHEREAS, First Manhattan owns an aggregate of 10,001,104 shares of common stock,
par value $0.001 per share, of the Company (the “Common Stock”), which
represents approximately 9.9% of the issued and outstanding shares of Common
Stock (and First Manhattan may be deemed to be the beneficial owner of an
additional 2,007,099 shares of Common Stock owned by Sarissa Capital Offshore
Master Fund LP and Sarissa Capital Domestic Fund LP, which beneficial ownership
has been expressly disclaimed by First Manhattan); and

 

WHEREAS, First Manhattan has given notice of its intention to nominate nine
persons for election to the Company’s board of directors (the “Board”) at the
Company’s annual meeting of stockholders scheduled to be held on July 15, 2013
and adjourned to July 18, 2013 (the “Annual Meeting”) and is soliciting proxies
for the election of its nominees in opposition to the slate of directors
nominated by the Board (the “Proxy Solicitation”); and

 

WHEREAS, the Company and First Manhattan desire to resolve the Proxy
Solicitation and all matters related thereto and, in furtherance thereof,
undertake the actions and agreements contained herein.

 

NOW, THEREFORE, in consideration of the promises and the representations,
warranties and agreements contained herein, and other good and valuable
consideration, the parties hereto mutually agree as follows:

 

1.                                      The Company hereby confirms that,
simultaneously with the execution of this Agreement, the Board has taken the
following actions:

 

--------------------------------------------------------------------------------


 

July 18, 2013

Page 2

 

(a)                                 amended the Company’s Amended and Restated
Bylaws (the “Bylaws”) to increase the size of the Board by two, such that the
Board will be comprised of a total of eleven directors;

 

(b)                                 accepted the resignation of each of Charles
J. Casamento (“Mr. Casamento”), Ernest Mario, Ph.D. (“Dr. Mario”), Linda M.
Dairiki Shortliffe, M.D. (“Dr. Shortliffe”), Peter Y. Tam (“Mr. Tam”) and Leland
Wilson (“Mr. L. Wilson” and collectively, the “Resigning Directors”) as
directors of the Company, which resignations shall be effective as of 9:00 a.m.
Pacific Time on Friday, July 19, 2013;

 

(c)                                  appointed, effective as of 9:00 a.m.
Pacific Time on Friday, July 19, 2013, Michael James Astrue (“Mr. Astrue”),
Samuel F. Colin, M.D. (“Dr. Colin”), Alexander J. Denner, Ph.D. (“Dr. Denner”),
Johannes J.P. Kastelein (“Dr. Kastelein”), David York Norton (“Mr. Norton”) and
Herman Rosenman (“Mr. Rosenman” and collectively, the “FMC Directors”) to fill
six of the seven vacancies resulting from the foregoing resignations and the
foregoing increases in the size of the Board;

 

(d)                                 accepted the resignation of Mr. L. Wilson as
the Chief Executive Officer of the Company and otherwise as an officer or
director of the Company and its subsidiaries, which resignation shall each be
effective as of 9:00 a.m. Pacific Time on Friday, July 19, 2013; and

 

(e)                                  amended the Company’s Bylaws to authorize
the Board to adjourn the Annual Meeting.

 

2.                                      It is understood by each of First
Manhattan and the Company that the New Board (as defined herein), on Friday,
July 19, 2013, intends to propose the appointment of Anthony P. Zook
(“Mr. Zook”) to serve as Chief Executive Officer of the Company substantially on
the terms set forth in the Letter of Intent, dated July 1, 2013, subject to the
exercise of the fiduciary duties of the Board and the subsequent execution of a
definitive employment agreement between the Company and Mr. Zook.  Upon such
appointment, Mr. Zook will be appointed to fill the remaining vacancy on the
Board, such that the Board will be composed of Mr. Astrue, Dr. Colin, J. Martin
Carroll, Dr. Denner, Dr. Kastelein, Mark B. Logan, Mr. Norton, Jorge Plutzky,
M.D., Mr. Rosenman, Robert N. Wilson and Mr. Zook (collectively, the “New Board”
and Messrs. Carroll, Logan, Plutzky and Wilson, the “Continuing Directors”).  It
is understood by each of First Manhattan and the Company that Mr. L. Wilson has
agreed in principle to serve as an advisor to Mr. Zook, subject to mutually
agreeable terms, upon Mr. Zook’s appointment as Chief Executive Officer.

 

3.                                      (a)                                 The
Company agrees that, from the date hereof through the date upon which the New
Board is seated, the Company will continue to operate solely in the ordinary
course of business and maintain the status quo at the Company as of July 18,
2013, including but not limited to refraining from entering into any material
agreements or making any material changes to the operations, employment or
compensation plans and agreements, or personnel of the Company.

 

--------------------------------------------------------------------------------


 

July 18, 2013

Page 3

 

(b)                                 Without limiting the generality of the
foregoing, and other than as a result of the actions required by this Agreement,
the Company shall not take any action to accelerate the vesting of any equity
compensation or accelerate the payment of any other compensation of any
director, officer or employee not otherwise entitled to such acceleration,
including, without limitation, under the Wilson Employment Agreement or the A&R
Severance Agreement (as defined herein);

 

(c)                                  immediately upon and following the
execution of this Agreement the Company shall provide to Mr. Zook such
information regarding the Company as he may reasonably request as well as access
to the books and records of the Company and to its officers and personnel, for
transition purposes;

 

(d)                                 Mr. L. Wilson hereby, as of the date hereof,
represents and warrants that he is not aware of any facts that would materially
and adversely affect the ability of the Company’s Chief Executive Officer to
make the certification to be set forth as an exhibit to the Company’s Quarterly
Report on Form 10-Q for the period ending June 30, 2013 with respect to the
Company’s financial and other information contained therein; provided that First
Manhattan acknowledges that the foregoing representation and warranty has been
made, and reflects that the Company and Mr. L. Wilson have not, as of the date
hereof, (in accordance with the Company’s regular practice) conducted the
Company’s customary quarter-end procedures with respect to its financial
reporting obligations;

 

(e)                                  the parties agree as to the matters set
forth on Schedule A hereto; and

 

(f)                                   Subject to reasonable and customary
compensation arrangements to be negotiated by the parties, Mr. L. Wilson and
Mr. Tam agree to cooperate with the Company at its reasonable request and
expense in connection with the prosecution of the patent utilized by the Company
and of which they are inventors, including by providing such technical support
as the Company may reasonably request.

 

4.                                      First Manhattan hereby agrees that it
(a) shall immediately cease, and shall cause its affiliates to cease, any and
all solicitation efforts in connection with the Proxy Solicitation and (b) shall
not vote, deliver or otherwise use any proxies that may have been received to
date pursuant to the Proxy Solicitation.

 

5.                                      Promptly following the execution of this
Agreement, the Company shall issue and mail to the Company’s stockholders, in a
form reasonably acceptable to First Manhattan, a supplement to the Company’s
definitive Proxy Statement filed on Schedule 14A on June 3, 2013, (the “Proxy
Supplement”), in which the Company shall provide for the adjournment of the
Annual Meeting to August 14, 2013, describe the terms of this Agreement and
shall state, among other things, that (a) the Board has withdrawn certain of its
director nominees and in lieu of the previous slate has nominated each of the
members of the New Board, and (b) the Board and First Manhattan each recommend
that the Company’s stockholders vote their shares of Common Stock in favor of
the election of each of the members of the New Board.

 

--------------------------------------------------------------------------------


 

July 18, 2013

Page 4

 

6.                                      First Manhattan agrees to cause all
shares of Common Stock which it is entitled to vote at the Annual Meeting to be
present, in person or by proxy, at the Annual Meeting and to vote all such
shares of Common Stock in favor of the election of each of the members of the
New Board.

 

7.                                      The Board has authorized the
reimbursement to First Manhattan of the reasonable and documented out-of-pocket
expenses incurred by First Manhattan in connection with the Proxy Solicitation.

 

8.                                      The Company shall (a) issue a press
release in the form attached as Exhibit A hereto (the “Press Release”) prior to
the opening of trading on July 19, 2013 and (b) timely file with the Securities
and Exchange Commission (the “SEC”) a corresponding Form 8-K that includes both
the Press Release and this Agreement.  First Manhattan shall timely file with
the SEC a Schedule 13D/A that includes this Agreement and confirms its
abandonment of the Proxy Solicitation.

 

9.                                      On or before 10:00 a.m. Eastern Standard
Time on Monday, July 22, 2013, First Manhattan shall dismiss the action it
commenced in the Delaware Court of Chancery captioned  First Manhattan Co. vs.
Leland F. Wilson, Peter Y. Tam, Mark B. Logan, J. Martin Carroll, Charles J.
Casamento, Ernest Mario, Ph.D., Jorge Plutzky, M.D., Linda M. Dairiki
Shortliffe, M.D., Robert N. Wilson, and VIVUS, Inc., with prejudice.

 

10.                               The Company, First Manhattan and each of the
Current and Former Directors (as defined below) who are signatories hereto, each
acknowledge and agree that money damages would not be a sufficient remedy for
any breach (or threatened breach) of this Agreement by it or him or her, and
that, in the event of any breach or threatened breach hereof, the non-breaching
party shall be entitled to seek injunctive and other equitable relief, without
proof of actual damages, that the breaching party shall not plead in defense
thereto that there would be an adequate remedy at law, and that the breaching
party agrees to waive any applicable right or requirement that a bond be posted
by the non-breaching party.  Such remedies shall not be the exclusive remedies
for a breach of this Agreement, but will be in addition to all other remedies
available at law or in equity.

 

11.                               From and after the date of this Agreement
(a) First Manhattan shall not, and shall not solicit, cause or encourage others
to, make any public comments or statements regarding the Current and Former
Directors who are signatories hereto, which are derogatory or detrimental to, or
which disparage, any of the Current and Former Directors who are signatories
hereto, and that in any manner relate to the Company, the Proxy Solicitation, or
conduct related thereto; and (b) none of the Current and Former Directors who
are signatories hereto shall, nor shall any of them solicit, cause or encourage
others to, make any public comments or statements regarding First Manhattan or
any of its partners, officers, directors or employees, which are derogatory or
detrimental to, or which disparage, any of them and that in any manner relate to
the Company, the Proxy Solicitation, or conduct related thereto.  The foregoing
shall not apply to compelled testimony, either by legal process, subpoena or
otherwise, or to communications that are required by law.

 

--------------------------------------------------------------------------------


 

July 18, 2013

Page 5

 

12.                               First Manhattan releases and discharges all of
the Company’s current directors that are signatories hereto, including the
Resigning Directors that are signatories hereto (the “Current Directors”), and
former directors (together with the Current Directors, the “Current and Former
Directors”) from all claims, actions, causes of actions, whether known, unknown,
past, present or future that First Manhattan ever had or may have against the
applicable Current and Former Directors of any type or in any capacity
(including but not limited to individual, class, direct, derivative,
representative, legal or equitable) that are based upon facts that have occurred
from the beginning of time through and including the date hereof (the “First
Manhattan Settled Claims”), provided, however, that the First Manhattan Settled
Claims shall not include claims to enforce the Current Directors’ obligations
under this Settlement Agreement.

 

13.                               The Current Directors (which, for the
avoidance of doubt, include the Resigning Directors) release and discharge First
Manhattan from all claims, actions, causes of actions, whether known, unknown,
past, present or future that the Current Directors ever had or may have against
First Manhattan of any type or in any capacity (including but not limited to
individual, class, direct, derivative, representative, legal or equitable) that
are based upon facts that have occurred from the beginning of time through and
including the date hereof (the “Current Directors’ Settled Claims”), provided,
however, that the Current Directors’ Settled Claims shall not include claims to
enforce First Manhattan’s obligations under this Settlement Agreement.

 

14.                               The parties hereto expressly acknowledge and
agree that (a) the release contemplated by this Settlement Agreement shall
extend to claims that the parties granting the release (the “Releasing Parties”)
do not know or suspect to exist at the time of the release, which if known,
might have affected the Releasing Parties’ decision to enter into the release;
(b) the Releasing Parties shall be deemed to relinquish, to the extent
applicable, and to the full extent permitted by law, the provisions, rights and
benefits of Section 1542 of the California Civil Code, which states that:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

and (c) the Releasing Parties shall be deemed to waive any and all provisions,
rights and benefits conferred by any law of any state or territory of the United
States, or principle of common law, which is similar, comparable or equivalent
to California Civil Code Section 1542.

 

15.                               This Agreement may be executed by the
signatories hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.  Nothing in this Agreement, whether
express or implied, is intended to or shall confer any rights, benefits or
remedies under or by reason of this Agreement on any persons other than the
parties hereto.

 

--------------------------------------------------------------------------------


 

July 18, 2013

Page 6

 

16.                               The Company shall use its reasonable best
efforts to cause any of the Resigning Directors, Mr. Carroll, Mr. Logan,
Mr. Plutzky and Mr. R. Wilson that do not execute this Agreement on the date
hereof to execute a Joinder Agreement, substantially in the form attached hereto
as Exhibit B, pursuant to which each signatory agrees to be a party to and bound
by the terms and conditions of this Agreement.

 

17.                               This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflict of laws principles. The parties hereto each (a) irrevocably and
unconditionally consent to the personal jurisdiction and venue of the federal or
state courts in the State of Delaware; (b) shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court; and (c) shall not bring any action relating to this Agreement or
otherwise in any court other than the federal or state courts located in the
State of Delaware.

 

18.                               Each party to this Agreement agrees to take or
cause to be taken such further actions, and to execute, deliver and file or
cause to be executed, delivered and filed such further documents and
instruments, and to obtain such consents, as may be reasonably required or
requested by the other party in order to effectuate fully the purposes, terms
and conditions of this Agreement.

 

19.                               This Agreement contains the entire agreement
among the parties concerning the subject matter hereof. This Agreement shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement may not be assigned by any party without the
express written consent of the other party. No amendment, modification,
supplement or waiver of any provision of this Agreement may in any event be
effective unless in writing and signed by the party affected thereby.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

VIVUS, INC.

 

 

 

 

 

By:

/s/ Leland F. Wilson

 

 

Name:

Leland F. Wilson

 

 

Title:

Chief Executive Officer

 

 

Accepted and agreed to:

 

FIRST MANHATTAN CO.,
on behalf of itself and its affiliated funds, accounts and entities

 

 

By: FIRST MANHATTAN LLC, General Partner

 

 

 

 

 

By:

/s/ Neal K. Sterns

 

Name:

Neal K. Stearns

 

Title:

Managing Member

 

 

--------------------------------------------------------------------------------


 

Accepted and agreed to solely with respect to Section 10 through Section 19
above:

 

 

 

/s/ Charles J. Casamento

 

Name:

Charles J. Casamento

 

Title:

Director

 

 

 

 

/s/ Ernest Mario, Ph.D.

 

Name:

Ernest Mario, Ph.D.

 

Title:

Director

 

 

 

 

/s/ Linda M. Dairiki Shortliffe

 

Name:

Linda M. Dairiki Shortliffe, M.D.

 

Title:

Director

 

 

 

 

 

 

Name:

J. Martin Carroll

 

Title:

Director

 

 

 

 

/s/ Mark B. Logan

 

Name:

Mark B. Logan

 

Title:

Director

 

 

 

 

/s/ Jorge Plutzky, M.D.

 

Name:

Jorge Plutzky, M.D.

 

Title:

Director

 

 

 

 

 

 

Name:

Robert N. Wilson

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

Also accepted and agreed to as to Section 3(d) and Section 3(f) above:

 

 

 

/s/ Leland F. Wilson

 

Name:

Leland F. Wilson

 

Title:

Director and Chief Executive Officer

 

 

 

Also accepted and agreed to as to Section 3(f) above:

 

 

 

/s/ Peter Y. Tam

 

Name:

Peter Y. Tam

 

Title:

Director and President

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

July 18, 2013

 

VIVUS, First Manhattan and Sarissa Capital Announce Settlement Agreement

 

Reconstituted Slate Will Include Six First Manhattan Nominees and Four VIVUS
Nominees

 

Anthony Zook is Expected to Serve as New CEO and to be Appointed to the Board

 

Annual Meeting to be Rescheduled for Stockholders to Vote on Revised Slate

 

MOUNTAIN VIEW, Calif. and NEW YORK, July 18, 2013 (GLOBE NEWSWIRE) — VIVUS, Inc.
(Nasdaq:VVUS) (“VIVUS” or “the Company”), a pharmaceutical company
commercializing and developing innovative, next-generation therapies to address
unmet needs in obesity and sexual health, First Manhattan Co. (“FMC”), an
owner-managed and operated investment advisory firm and the owner of
approximately 9.9 percent of the outstanding shares of VIVUS, and Sarissa
Capital Management LP, a registered investment adviser that focuses on enhancing
shareholder value of portfolio companies and the owner of approximately two
percent of VIVUS’s outstanding shares, jointly announced today that VIVUS and
FMC have entered into a settlement agreement regarding their proxy contest
related to the Company’s 2013 Annual Meeting of Stockholders.

 

Under the terms of the agreement, Charles J. Casamento Ernest Mario, Ph. D.,
Linda M. Shortliffe, M.D., Peter Y. Tam and Leland F. Wilson will resign from
the Board effective tomorrow. The Board was expanded today from nine to 11
members.   Six FMC nominees, Michael James Astrue, Samuel F. Colin, M.D.,
Alexander J. Denner, Johannes J.P. Kastelein, David York Norton and Herman
Rosenman, are being appointed to the Board to fill the resulting vacancies. 
Anthony P. Zook is expected to be named VIVUS’s new Chief Executive Officer and
appointed to the Board.  VIVUS agreed to nominate a total of 11 nominees for
election to the Board at the Annual Meeting, including the six FMC nominees and
Mr. Zook, as well as J. Martin Carroll, Mark B. Logan, Jorge Plutzky M.D. and
Robert N. Wilson from VIVUS’s slate.

 

Mr. Zook is expected to succeed Leland Wilson, who will depart as VIVUS’s CEO. 
Mr. Leland Wilson agreed to serve in an advisory role to VIVUS to ensure a
seamless leadership transition.

 

Dr. Colin, Senior Managing Partner at FMC, said, “We are grateful for the strong
support we have received from VIVUS stockholders.  The new Board and Tony Zook
share a strong commitment to realizing VIVUS’s true potential and putting the
Company on a trajectory of growth and value creation.

 

“We, along with all stockholders, want to acknowledge the enormous
accomplishments of Leland Wilson and Peter Tam in identifying and developing the
most efficacious obesity drug ever.  As a founding CEO, over the past 22 years,
Leland has secured four drug approvals, an unheard-of achievement for a small
pharmaceutical company.  He has taken Vivus from start- up

 

--------------------------------------------------------------------------------


 

to what it is today.   The VIVUS team, led by Leland and Peter, stuck together
through thick and thin over two decades surmounting scientific and financial
challenges that would have flattened most organizations,” Dr. Colin concluded.

 

Mr. Logan, the Chairman of VIVUS’s Board, said, “We are pleased to reach this
settlement, which we believe is in the best interest of all VIVUS stockholders. 
First Manhattan has an outstanding reputation and an impressive record as a
long-term value investor.    First Manhattan has been an investor in VIVUS’s
since 2008 and shares our commitment to building Qsymia into a top-selling brand
and creating value for all of our stakeholders.  We look forward to working with
the new Board to capitalize on VIVUS’s tremendous potential.”

 

Mr. Denner, Chief Investment Officer of Sarissa Capital added, “We think this
equitable settlement is in the best interest of all stockholders and we look
forward to working with the Board and management team to realize the full
potential of VIVUS.”

 

Mr. Zook, who is expected to be VIVUS’s new Chief Executive Officer, said, “I am
excited about the enormous opportunity before us.  Qsymia has the potential to
improve the quality of life for millions of people.  I look forward to working
with the new Board and the many exceptionally talented people at VIVUS to bring
an exciting medicine to people who can benefit from it most.”

 

In order to allow additional time for stockholders to vote on the revised slate
of director nominees, VIVUS’s scheduled Annual Meeting was convened today solely
for the purpose of adjourning the meeting to a date to be announced, but not to
exceed 30 calendar days from July 15, 2013, to be held at the Company’s
corporate headquarters at 351 E. Evelyn Avenue, Mountain View, California
94041.  The record date for stockholders entitled to vote at the annual meeting
remains May 31, 2013.  VIVUS will prepare and mail to stockholders a proxy
statement supplement in connection with the agreement with FMC.  The new Board
and FMC will each recommend that the Company’s stockholders vote their shares in
favor of the election of each of the members of the new Board.

 

FMC will withdraw its notice of nomination of persons for election as directors
and will vote its shares at the Annual Meeting for all 11 nominees on the
reconstituted Board slate.

 

The complete agreement between VIVUS and FMC will be included as an exhibit to
VIVUS’s current report on Form 8-K, which will be filed with the Securities and
Exchange Commission.

 

If VIVUS stockholders have questions about how to vote their shares, or need
additional assistance, please contact MacKenzie Partners, Inc., who is assisting
FMC in the solicitation of proxies, at (212) 929-5500 or Toll-Free (800)
322-2885, or Morrow & Co., LLC, who is assisting the Company, at (800) 607-0088
or Toll Free (203) 658-9400.

 

About First Manhattan Co.

 

First Manhattan Co. (“FMC”) was founded in 1964 and remains an owner-operated
investment advisory firm. FMC is registered with the U.S. Securities and
Exchange Commission (the “SEC”)

 

--------------------------------------------------------------------------------


 

as an investment adviser and as a broker-dealer, and is a member of the
Financial Industry Regulatory Authority (FINRA).

 

About VIVUS

 

VIVUS is a biopharmaceutical company commercializing and developing innovative,
next-generation therapies to address unmet needs in obesity, sleep apnea,
diabetes and sexual health. For more information about the company, please visit
www.vivus.com.

 

Certain statements in this press release are forward-looking within the meaning
of the Private Securities Litigation Reform Act of 1995. These statements may be
identified by the use of forward-looking words such as “anticipate,” “believe,”
“forecast,” “estimate,” “expect,” “intend,” “likely,” “may,” “plan,”
“potential,” “predict,” “opportunity” and “should,” among others. There are a
number of factors that could cause actual events to differ materially from those
indicated by such forward-looking statements. VIVUS does not undertake an
obligation to update or revise any forward-looking statements. Investors should
read the risk factors set forth in VIVUS’s Form 10-K for the year ending
December 31, 2012, as amended by the Form 10-K/A filed on April 30, 2013 and by
the Form 10-K/A filed on June 12, 2013, and periodic reports filed with the SEC.

 

Important Additional Information

 

On June 3, 2013, VIVUS filed a definitive proxy statement and GOLD proxy card
with the SEC in connection with the solicitation of proxies for its 2013 Annual
Meeting of Stockholders. VIVUS intends to file with the SEC a supplement to such
definitive proxy statement.  Stockholders are strongly advised to read VIVUS’s
2013 proxy statement, and the forthcoming supplement thereto, because they
contain important information.  Stockholders may obtain a free copy of the 2013
proxy statement, the forthcoming supplement thereto, and other documents that
the Company files with the SEC from the SEC’s website at www.sec.gov or VIVUS’s
website at www.vivus.com.

 

CONTACT:

 

For Vivus:

 

Timothy E. Morris

Chief Financial Officer

morris@vivus.com

 

Investor Relations:

 

The Trout Group

Brian Korb

bkorb@troutgroup.com

646-378-2923

 

--------------------------------------------------------------------------------


 

Proxy Solicitor: Morrow & Co., LLC Joseph J. Mills

jmills@morrowco.com

203-658-9423

 

Media Relations:

Joele Frank, Wilkinson Brimmer  Katcher

Matthew Sherman

msherman@joelefrank.com

212-355-4449

 

For First Manhattan:

The Abernathy MacGregor Group

Chuck Burgess / Mike Pascale

212-371-5999

clb@abmac.com / mmp@abmac.com

 

Mackenzie Partners

Larry Dennedy / Charlie Koons

212-929-5239 / 212-929-5708

 

Source: VIVUS, Inc.

 

News Provided by Acquire Media

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF JOINDER TO SETTLEMENT AGREEMENT

 

July     , 2013

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
above by the undersigned (the “Joining Party”) in accordance with the Settlement
Agreement dated as of July 18, 2013 (the “Settlement Agreement”) by and among
First Manhattan Co. and the other parties signatory thereto.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party hereby joins as and
becomes a party to the Settlement Agreement and agrees to be bound by all of the
terms, provisions and conditions contained in the Settlement Agreement, as if
the undersigned had entered into such Settlement Agreement as an original party
thereto as of the date of the Settlement Agreement.

 

Signature Page Follows

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written above.

 

 

FIRST MANHATTAN CO.,

 

on behalf of itself and its affiliated funds, accounts and entities

 

 

 

 

 

By: FIRST MANHATTAN LLC, General Partner

 

 

 

 

 

By:

 

 

Name:

Neal K. Stearns

 

Title:

Managing Member

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Employment and Other Agreements.

 

(a)                                 The parties hereto expressly acknowledge and
agree, for themselves and their respective Affiliates, that the actions required
by Sections 1(a), 1(b) and 1(c) will result in a “Change of Control” as such
term is defined in the Wilson Employment Agreement (as defined below) and A&R
Severance Agreements (as defined below).

 

(b)                                 The parties hereto further agree to honor
the terms of the Wilson Employment Agreement and the A&R Severance Agreements
and to take no action (as directors or stockholders of the Company or otherwise)
to (i) call into question the authorization, execution, delivery, enforceability
or effectiveness of or (ii) terminate or otherwise fail to fulfill the Company’s
obligations under, in each case, either the Wilson Employment Agreement or the
A&R Severance Agreement.  The parties hereto further agree that Mr. L. Wilson’s
termination of employment (in accordance with Section 1(d) hereof) shall be
deemed, and treated in all respects as, a termination without cause under
Section 8(c) of the Wilson Employment Agreement.

 

For purposes of this Agreement, “Wilson Employment Agreement” shall mean that
certain Employment Agreement, dated as of December 20, 2007, between the Company
and Leland F. Wilson, as amended on January 23, 2009, January 21, 2011,
January 27, 2012 and January 25, 2013 (the “Wilson Employment Agreement”); and
“A&R Severance Agreements” shall mean those certain Amended and Restated Change
of Control and Severance Agreements, dated as of July 3, 2013 and effective as
of July 1, 2013, between the Company and each of Peter Y. Tam, Timothy E.
Morris, Michael P. Miller, Guy P. Marsh, Wesley W. Day, Ph.D., John L. Slebir,
Charles Bowden, MD, Calvin Theodore Broman, Michael Chen, Robert Janosky, Lee B.
Perry, Craig Peterson, Jean-Luc Pilon, Barbara Troupin, M.D., and Santosh
Varghese (collectively, the “Executives”).

 

(c)                                  Notwithstanding the foregoing, the parties
hereto further expressly acknowledge and agree, for themselves and their
respective Affiliates, that the termination of the employment of the Chief
Executive Officer of the Company, or the employee to whom the Executive reports,
(in each case, the “Supervisor”) does not, and was not intended to, constitute a
“material reduction in the authority, duties or responsibilities of the
supervisor to whom Employee is required to report” pursuant to the Good Reason
definition in Section 3(d) of the A&R Severance Agreements and that
Section 3(d)(ii) was solely intended to result in an event constituting Good
Reason under the A&R Agreement, if the authority, duties or responsibilities of
the Supervisor, (whether the current Supervisor or replacement Supervisor) were
materially reduced (e.g., a material reduction due to the Company becoming a
subsidiary of a larger entity).

 

(d)                                 The parties hereto further expressly
acknowledge and agree, for themselves and their respective Affiliates, that the
denial of any payments or benefits under the A&R Severance Agreements to any of
the Executives in connection with the resignation of such Executive for Good
Reason (pursuant to Section 3(d)(ii)) based on the termination of the employment
of an employee who is a Supervisor who is terminated under circumstances
pursuant to which the authority, duties or responsibilities have not been
reduced, shall not be

 

--------------------------------------------------------------------------------


 

considered (x) a failure to honor the terms of the A&R Severance Agreements or
(y) an action to terminate or otherwise fail to fulfill the Company’s
obligations under the A&R Severance Agreements.

 

--------------------------------------------------------------------------------